State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   106494
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DANA B. HOUGHTLING,
                    Appellant.
________________________________


Calendar Date:   October 16, 2014

Before:   Lahtinen, J.P., Garry, Egan Jr., Lynch and Devine, JJ.

                             __________


      Easton Thompson Kasperek Shiffrin, LLP, Rochester (Brian
Shiffrin of counsel), for appellant.

      Gwen Wilkinson, District Attorney, Ithaca (Andrew J.
Bonavia of counsel), for respondent.

                             __________


Garry, J.

      Appeal from a judgment of the County Court of Tompkins
County (Rowley, J.), rendered April 5, 2013, convicting defendant
upon his plea of guilty of the crime of manslaughter in the first
degree.

      Defendant was charged in an indictment with numerous
crimes, including manslaughter in the first degree, after he
repeatedly stabbed his estranged wife's boyfriend (hereinafter
the victim) and caused his death. In satisfaction of the
indictment, he pleaded guilty to manslaughter in the first degree
and waived his right to appeal, both orally and in writing. No
specific sentence was agreed to as part of the plea and defendant
was advised that he could be sentenced to anywhere from 5 to 25
                              -2-                106494

years in prison, to be followed by up to five years of
postrelease supervision. Thereafter, defendant was sentenced to
15 years in prison, to be followed by five years of postrelease
supervision. He now appeals.

      Defendant's sole contention is that the sentence is harsh
and excessive. Although such a claim is precluded by a valid
waiver of the right to appeal (see People v Liszka, 118 AD3d 1038
[2014]; Matter of Munger, 117 AD3d 1343 [2014], lv denied 23 NY3d
1040 [2014]), we find that here defendant's waiver is invalid.
In the course of the proceedings, defense counsel acknowledged
that he did not know if his client could legally waive his right
to appeal the sentence, and was unable to advise him on this
issue. Thus, defendant was not fully informed of the
consequences of the waiver (compare People v Lindsay, 93 AD3d
1040 [2012], lv denied 19 NY3d 998 [2012]; People v Ramirez, 42
AD3d 671, 671-672 [2007]).   Accordingly, we address the merits
of defendant's claim.

      The circumstances of the crime are particularly heinous and
disturbing. On the day of the incident, defendant's estranged
wife and the victim arrived unexpectedly at defendant's home to
retrieve the young daughter of defendant and the wife. A heated
verbal exchange ensued that escalated into a brief physical
confrontation between defendant and the victim. Defendant's wife
and the victim left defendant's residence with the child to go to
an acquaintance's home, and defendant followed them. He drove
his vehicle across the lawn of the home and struck a vehicle
parked in the driveway with such force that it rolled over
against the home. Defendant then exited the vehicle with a knife
in each hand, and a foot chase ensued during which defendant
stabbed the victim a number of times. The victim ran to the
passenger side of the wife's vehicle and locked the door while
the wife was preparing to drive away. Defendant, however,
smashed the passenger side window and continued to stab the
victim. The wife attempted to stop defendant and he eventually
fled the scene. The victim, however, subsequently died from his
injuries. Notwithstanding defendant's expression of remorse and
lack of criminal record, his rage and relentless pursuit of the
victim, culminating in this brutal assault that took place in
front of a home with five children inside and resulted in the
                              -3-                  106494

victim's death, persuades us that there are no extraordinary
circumstances nor any abuse of discretion warranting a reduction
of the sentence in the interest of justice (see e.g. People v
Jarvis, 115 AD3d 1121 [2014], lv denied 23 NY3d 1038 [2014];
People v Coss, 41 AD3d 1032, 1033 [2007], lv denied 9 NY3d 922
[2007]).

     Lahtinen, J.P., Egan Jr., Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court